Citation Nr: 0912703	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1953 and from February 1954 to January 1955.  In an 
August 1958 decision, it was determined that the Veteran's 
first period of service was held to have been honorable; his 
second period of service was held to be under conditions that 
were dishonorable and benefits were barred for that time 
period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the above claim.

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in January 2008 and before the undersigned 
in March 2009.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Service treatment records show that the Veteran was treated 
in January 1953 for multiple head injuries to the head and 
face.  The Veteran stated during treatment that he remembered 
drinking heavily and having an argument.  After he returned 
to the barracks, he was attacked and was kicked in the face 
and head while he was lying down.  He did not remember 
anything else from that night or entering the hospital.  
Following service, the Veteran was diagnosed as having PTSD.  
Post-service VA examinations show that the Veteran was 
examined in July 2005 and March 2006 by the same physician.  
The examiner related the Veteran's PTSD to the Korean war.  
Although the examiner noted in the reports that the claims 
file was reviewed, it appears from the examination reports 
that the examiner based his opinion on the Veteran's 
assertions that he sustained head injuries in combat.  The 
evidence of record does not show that the Veteran engaged in 
combat during service or that the Veteran suffered from head 
injuries during an encounter with the enemy.  As shown above, 
the evidence does show that the Veteran sustained head 
injuries as a result of an argument in January 1953.  No 
opinion, however, was given during the examinations as to 
whether the current diagnosis of PTSD is related to the 
January 1953 incident.  Therefore, the Board finds that an 
addendum to the July 2005 and March 2006 VA examination 
reports is required.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Return the claims folder to the 
examiner that examined the Veteran in 
July 2005 and March 2006, if available, 
for an addendum.  If not, another 
examiner should be asked to review the 
claims folder.  

The examiner should specify (1) whether 
the Veteran's verified inservice head 
injury following an argument was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the Veteran's verified inservice 
head injury.

In providing this opinion, the examiner 
should review and discuss the service 
medical records.  The examiner should 
specifically discuss the significance of 
the in-service head injury sustained in 
January 1953.

If the examiner determines that re-
examination of the Veteran is required 
in order to provide the requested 
opinion, then an appropriate 
examination and/or testing should be 
scheduled.

A detailed rationale for any opinion 
expressed should be provided.

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



